
	
		II
		110th CONGRESS
		2d Session
		H. R. 7216
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 30
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To amend section 3328 of title 5, United
		  States Code, relating to Selective Service registration.
	
	
		1.Selective Service
			 registration
			(a)In
			 generalSection 3328 of title 5, United States Code, is amended
			 by striking subsection (b) and inserting the following:
				
					(b)(1)Except as provided in
				subsection (c), the Director of the Office of Personnel Management, in
				consultation with the Director of the Selective Service System, shall prescribe
				regulations to carry out this section.
						(2)Such regulations—
							(A)shall provide for exceptions to
				determinations of ineligibility under this section to allow for the appointment
				of an individual who was discharged or released from active duty in the armed
				forces under honorable conditions; and
							(B)may provide that determinations of
				eligibility under the requirements of this section shall be adjudicated by the
				Executive agency making the appointment for which the eligibility is
				determined.
							(c)(1)The Director of the
				Selective Service System, in consultation with the Director of the Office of
				Personnel Management, shall prescribe procedures—
							(A)for the adjudication of determinations
				of whether a failure to register was knowing and willful; and
							(B)under which such a determination may
				not be made if the individual concerned shows by a preponderance of the
				evidence that the failure to register was neither knowing nor willful.
							(2)The procedures under paragraph (1)
				may provide that determinations referred to in paragraph (1)(A) shall be
				adjudicated by the Executive agency making the appointment for which the
				eligibility is
				determined.
						.
			(b)RegulationsNot
			 later than 60 days after the date of enactment of this Act, the Director of the
			 Selective Service System, in consultation with the Director of the Office of
			 Personnel Management, shall prescribe regulations under section 3328(c) of
			 title 5, United States Code, as added by subsection (a) of this section.
			(c)Readjudication
			 of determinationsAny individual whose case was or is adjudicated
			 under section 3328(b) of title 5, United States Code, during the period
			 beginning on February 21, 2007, through the date on which the regu1ations are
			 prescribed or amended under subsection (b) of this section are in effect, and
			 whose case involve a determination of whether a failure to register was knowing
			 and willful, may have his or her case readju-dicated in accordance
			 with such regulations as so prescribed.
			
	
		
			Passed the House of
			 Representatives September 29, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
